Response to Arguments
Applicant’s arguments, see Remarks, filed 2/15/2021, with respect to the rejection(s) of claim(s) 57,58,61-63 under 102(b) and 103(a) have been fully considered but are not persuasive.  
Applicant argues (see Remarks, pages 4-6) that Leroux fails to disclose a sunken ridge arranged in an outer wall of the implantable medical device to allow the biocompatible implant to be held by an instrument gripping said sunken ridge during implantation”.  Particularly, at page 5 Applicant argues a threaded hole fails to provide a ridge that can be gripped by an instrument.  Examiner disagrees because the threads of the threaded opening are “arranged in the outer wall” and include a structural ridge as broadly recited (e.g. a helical ridge), and would be fully capable of being frictionally or compressively gripped by a variety of instruments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 57 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 57 recites a sunken ridge which allows the implant to be held by an instrument gripping said sunken ridge.  However, the claimed sunken ridge is merely described at Applicant’s paragraph [0146] as “sunken ridge 10f adapted to being held with a surgical tool”, and Applicant’s Figure 9 appears to only show a concave recess which is unclear how it may be structurally gripped as claimed.  Furthermore, the phrase “sunken ridge” may be interpreted as an inverse ridge or concavity (e.g. see USPUB20040127990 Figure 8 and paragraph [0114]).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 57-58,61-63 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Leroux et al. USPN 6478822.
Regarding claims 57-58 Leroux discloses a biocompatible, non-inflatable implant (columns 12-13 describe titanium, among other materials) comprising a shape conforming to a sphere (see spherical body 20 in Figures) having a circumference of at least 15mm (col. 3 lines 62-64), and a sunken ridge arranged in an outer wall capable of use with a positioning instrument (col. 14 lines 26 -column 15 lines 21, and lines 57-62 of column 15).  Openings may not pass completely through the spherical body (lines 2-3 of column 15).  Examiner asserts an opening with threads is formed in the outer wall and fully capable of being gripped or held by an instrument.  Note the claimed sunken ridge is merely described at Applicant’s paragraph [0146] as “a sunken ridge 10f adapted to being held with a surgical tool”, and Figure 9 appears to only show a concavity which is unclear how it may be structurally gripped differently than the openings in Leroux. 
Regarding claims 61-63, the device may comprise a variety of one or more materials.  See paragraph spanning column 4 lines 25-42 and columns 12-13.  The recited materials include homogenous materials, may be the same material throughout, and the implant material may be destructible by stomach acid.
Regarding the functional or intended use recitations of claim 57 (to allow the implant to be held; configured to be fully invaginated, function as a movement restriction device preventing the cardia sphincter from sliding through the patient’s diaphragm when implanted) and claim 63 (destructible by stomach acid), the device of Leroux structurally meets the limitations of the claims and is fully capable of being used in the manner as claimed in accordance with MPEP 2114:
II.MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART
“[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material.” The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 57,58,61-63 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gannoe et al. USPUB 20040044354 in view of Leroux USPN 6478822.
Gannoe disclose spherical implants for placement in the stomach wherein the implant may comprise a spherical shape, non-inflatable, homogenous, and solid materials capable of being destroyed by stomach acids (e.g. titanium ball) as required by claims 57-58,61-63.  Gannoe teaches the implanted device (paragraphs [0055-0056) may be non-inflatable and inserted through esophagus.
Regarding claim 57 and the circumference being at least 15 mm (or the diameter being at least 4.77mm), the devices of Gannoe may fill space of gastric pouches (see Fig 6-13), and the disclosure at col 10 lines 48-51 and col. 11 line 52- col. 12 line 41 (issued patent 7214233) describe the device may fill and/or expand the pouches having a volume of less than 20 cc to 200cc.  A spherical 20 cc pouch would require a diameter of about 33mm.  However, Gannoe teaches forming a small pouch (less than 20 cc) and inserting the device therein (which would be smaller than the pouch).
With further regard to claim 57, Gannoe is silent as to spherical member 36 having a sunken ridge for an instrument.  Leroux teaches spherical implants were well known to include a blind hole in order to enable positioning of the device by an instrument.  The holes may or may not extend completely through, and may be threaded.  Such holes being capable of being engaged by or gripped by an instrument. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the implant 36 of Gannoe to include an instrument hole as taught in Leroux in order to assist positioning of the implant 36 as shown in Figures 4-5.
Regarding the functional or intended use recitations of claims 57 (to allow the implant to be held; configured to be fully invaginated, function as a movement restriction device preventing the cardia sphincter from sliding through the patient’s diaphragm when implanted) and claim 63 (destructible by stomach acid), the device of Gannoe structurally meets the limitations of the claims and is fully capable of being used in the manner as claimed in accordance with MPEP 2114:
II.MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART
“[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material.” The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).
 
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774